                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KAREEM J. HOWELL,
                                  11                                                     Case No. 18-06645 EJD (PR)
                                                        Petitioner,
                                  12                                                     ORDER OF DISMISSAL;
Northern District of California




                                                 v.                                      GRANTING MOTION FOR LEAVE
 United States District Court




                                  13                                                     TO PROCEED IN FORMA
                                                                                         PAUPERIS; DENYING OTHER
                                  14     M. SEXTON, Warden,                              MOTION AS MOOT
                                  15
                                                        Respondent.
                                  16                                                     (Docket No. 2, 9, 10)

                                  17

                                  18          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus
                                  19   pursuant to 28 U.S.C. § 2254, challenging his state conviction. Petitioner has filed a
                                  20   motion for leave to proceed in forma pauperis. (Docket Nos. 2, 9.)
                                  21

                                  22                                           DISCUSSION
                                  23          A second or successive petition containing previously raised or new claims may not
                                  24   be filed in the district court unless the petitioner first obtains from the United States Court
                                  25   of Appeals an order authorizing the district court to consider the petition. 28 U.S.C. §
                                  26   2244(b)(3)(A).
                                  27          It appears that the instant habeas petition is second or successive because Petitioner
                                  28   filed a prior habeas petition in this district, see Howell v. Runnels, N. D. Cal. Case No. 04-
                                   1   05449 MJJ (PR), challenging the same 2002 state conviction out of Santa Clara County
                                   2   (case no. 122266) for a drug offense for which he was sentenced under California’s “Three
                                   3   Strikes Law” to 25 years to life in state prison. In that case, the Court denied the petition
                                   4   on the merits. Id., Docket No. 19. Then in 2010, Petitioner filed another habeas petition
                                   5   challenging the same state conviction which was dismissed as second or successive. See
                                   6   Howell v. Adams, N. D. Cal. Case No. 10-1554 MHP (PR), Docket No. 5. In the order of
                                   7   dismissal, Petitioner was advised that he must obtain an order from the Ninth Circuit Court
                                   8   of Appeals authorizing this court to consider the petition and instructions on how to obtain
                                   9   such an order. Id. In the instant action, Petitioner raises new claims which he states have
                                  10   “never been raised in any petitions to any courts until now.” (Pet. at 2.) Accordingly, this
                                  11   action is clearly a second or successive petition.
                                  12          As he has already previously been advised, Petitioner must first obtain an order
Northern District of California
 United States District Court




                                  13   from the Ninth Circuit Court of Appeals authorizing this Court to consider a renewed
                                  14   challenge to his state conviction before a second or successive petition may be filed in the
                                  15   district court. See 28 U.S.C. § 2244(b)(3)(A). Petitioner has not presented such an order
                                  16   from the Ninth Circuit. Id. Accordingly, the instant petition must be dismissed in its
                                  17   entirety as second and successive.
                                  18

                                  19                                             CONCLUSION
                                  20          For the foregoing reasons, the instant petition for a writ of habeas corpus is
                                  21   DISMISSED without prejudice as second and successive. Petitioner may file another
                                  22   petition challenging the same state conviction in this Court raising new claims if he
                                  23   obtains the necessary order from the Ninth Circuit.
                                  24          No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules
                                  25   Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on
                                  26   certificate of appealability in same order that denies petition). Petitioner has not shown
                                  27   “that jurists of reason would find it debatable whether the petition states a valid claim of
                                  28                                                  2
                                   1   the denial of a constitutional right and that jurists of reason would find it debatable
                                   2   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
                                   3   U.S. 473, 484 (2000).
                                   4            Petitioner’s motion for leave to proceed in forma pauperis (“IFP”) is GRANTED.
                                   5   (Docket Nos. 2, 9.) His motion for an extension of time to file an IFP application, (Docket
                                   6   No. 10), is DENIED as moot.
                                   7            This order terminates Docket Nos. 2, 9, and 10.
                                   8            IT IS SO ORDERED.
                                   9   Dated: _____________________
                                                1/28/2019                                 ________________________
                                                                                          EDWARD J. DAVILA
                                  10
                                                                                          United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\EJD\HC.18\06645Howell_dism(sec.succ)

                                  26

                                  27

                                  28                                                  3
